
	

115 S2935 IS: Transportation Workforce Recovery and Retention Act
U.S. Senate
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2935
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2018
			Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To prioritize and support the Human Intervention Motivation Study (HIMS) program for flight
			 crewmembers and the Flight Attendant Drug and Alcohol Program (FADAP) for
			 flight attendants, and for other purposes.  
			
	
	
 1.Short titleThis Act may be cited as the Transportation Workforce Recovery and Retention Act. 2.Prioritizing and supporting the Human Intervention Motivation Study (HIMS) program and the Flight Attendant Drug and Alcohol Program (FADAP) (a)In generalThe Federal Aviation Administration shall continue to prioritize and support the Human Intervention Motivation Study (HIMS) program for flight crewmembers and the Flight Attendant Drug and Alcohol Program (FADAP) for flight attendants.
			(b)Study and recommendations
 (1)In generalThe Executive Director of the Transportation Research Board shall— (A)conduct a study on the Human Intervention Motivation Study (HIMS) program and the Flight Attendant Drug and Alcohol Program (FADAP); and
 (B)make recommendations to the Federal Aviation Administration and other administrations within the Department of Transportation on how to implement similar programs that seek to help other types of transportation workers get treatment for drug and alcohol abuse and return to work.
 (2)RequirementIn conducting the study under paragraph (1), the Executive Director shall identify— (A)best policies and practices within existing programs, like the Human Intervention Motivation Study program and the Flight Attendant Drug and Alcohol Program, for application to employees who work in other modes of transportation; and
 (B)best prevention, early intervention, and return to work practices specifically around prescription medication abuse, with a special emphasis on employee use of opioids.
 (c)FundingThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2019 and each subsequent fiscal year.
